This appeal is from a decree dismissing on demurrer a bill of complaint brought to test the validity of Chapter 14430, Acts of 1929, and upon consideration the Court is of opinion that such act is in conflict with the provisions, limitations and intendments of Sections 1, 5 and 10 of Article IX, and Section 8, Article VIII, and Sections 16 and 24, Article III, of the Florida Constitution, in that the organic law requires that all property shall be taxed upon the principles established for State taxation; it is, therefore, considered, ordered and decreed that the decree appealed from be and is hereby reversed.
WHITFIELD, P. J., AND STRUM AND BUFORD, J. J., concur.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur in the opinion and judgment.